

115 S1926 IS: Saint Francis Dam Disaster National Memorial Act
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1926IN THE SENATE OF THE UNITED STATESOctober 5, 2017Ms. Harris (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the establishment of a national memorial and national monument to commemorate those
			 killed by the collapse of the Saint Francis Dam on March 12, 1928, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Saint Francis Dam Disaster National Memorial Act. 2.FindingsCongress finds the following:
 (1)On March 12, 1928, the Saint Francis Dam located in the northern portion of Los Angeles County, California, breached, resulting in a devastating flood that caused the death of approximately 425 individuals.
 (2)The residents of Santa Clarita Valley, San Francisquito Canyon, Castaic Junction, Santa Clara River Valley, Piru, Fillmore, Bardsdale, Saticoy, and Santa Paula were directly impacted and suffered greatly from the worst flood in the history of the State of California.
 (3)The disaster resulted in a tremendous loss of human life, property, and the livelihood of local residents, and was surpassed in the level of destruction in the 20th century only by the great San Francisco earthquake of 1906.
 (4)The collapse of the dam may represent America’s worst civil engineering failure in the 20th century.
 (5)The site of the disaster is subject to the theft of historic artifacts, graffiti, and other vandalism.
 (6)It is right to pay homage to the citizens who were killed, injured, or dislocated due to the flood, and to educate the public about this important historical event.
 (7)It is appropriate that the site of the Saint Francis Dam and surrounding areas be specially designated and protected to commemorate this tragic event.
			3.Saint Francis Dam Disaster National Memorial
 (a)EstablishmentThe Secretary is authorized to establish a memorial at the Saint Francis Dam site in the county of Los Angeles, California, for the purpose of honoring the victims of the Saint Francis Dam disaster of March 12, 1928.
 (b)RequirementsThe Memorial shall be— (1)known as the Saint Francis Dam Disaster National Memorial; and
 (2)managed by the Forest Service. (c)DonationsThe Secretary is authorized to accept, hold, administer, invest, and spend any gift, devise, or bequest of real or personal property made to the Secretary for purposes of developing, designing, constructing, and managing the Memorial.
			4.Recommendations for Memorial
 (a)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary shall submit to Congress recommendations regarding—
 (1)the planning, design, construction, and long-term management of the Memorial; (2)the proposed boundaries of the Memorial;
 (3)a visitor center and educational facilities at the Memorial; and (4)ensuring public access to the Memorial.
 (b)ConsultationIn preparing the recommendations required under subsection (a), the Secretary shall consult with— (1)appropriate Federal agencies;
 (2)State, tribal, and local governments, including the Santa Clarita City Council; and (3)the public.
				5.Establishment of Saint Francis Dam Disaster National Monument
 (a)EstablishmentThere is established as a national monument in the State, certain National Forest System land administered by the Secretary in the county of Los Angeles comprising approximately 440 acres, as generally depicted on the map entitled Proposed Saint Francis Dam Disaster National Monument, created on June 14, 2016, to be known as the Saint Francis Dam Disaster National Monument.
 (b)PurposeThe purpose of the Monument is to conserve and enhance for the benefit and enjoyment of the public the cultural, archaeological, historical, watershed, educational, and recreational resources and values of the Monument.
			6.Duties of the Secretary with respect to Monument
			(a)Management plan
 (1)In generalNot later than 4 years after the date of the enactment of this Act, the Secretary shall develop a management plan for the Monument.
 (2)ConsultationThe management plan shall be developed in consultation with— (A)appropriate Federal agencies;
 (B)State, tribal, and local governments; and (C)the public.
 (3)ConsiderationsIn developing and implementing the management plan, the Secretary shall, with respect to methods of protecting and providing access to the Monument, consider the recommendations of the Saint Francis Disaster National Memorial Foundation, the Santa Clarita Valley Historical Society, and the Community Hiking Club of Santa Clarita.
 (b)ManagementThe Secretary shall manage the Monument— (1)in a manner that conserves and enhances the cultural and historic resources of the Monument; and
 (2)in accordance with— (A)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) and the laws generally applicable to the National Forest System;
 (B)this Act; and (C)any other applicable laws.
					(c)Uses
 (1)Use of motorized vehiclesThe use of motorized vehicles within the Monument may be permitted only— (A)on roads designated for use by motorized vehicles in the management plan required under subsection (a);
 (B)for administrative purposes; or (C)for emergency responses.
 (2)GrazingThe Secretary shall permit grazing within the Monument, where established before the date of the enactment of this Act—
 (A)subject to all applicable laws (including regulations and Executive orders); and (B)consistent with the purpose described in section 5(b).
 7.Clarification on fundingNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
 8.DefinitionsIn this Act: (1)MemorialThe term Memorial means the Saint Frances Dam Disaster National Memorial authorized under section 3(a).
 (2)MonumentThe term Monument means the Saint Francis Dam Disaster National Monument established under section 5(a). (3)StateThe term State means the State of California.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture.